Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 1 of 7




                                                                   EXHIBIT A
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 2 of 7
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 3 of 7
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 4 of 7
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 5 of 7
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 6 of 7
Case 1:19-cv-24498-MGC Document 1-1 Entered on FLSD Docket 10/30/2019 Page 7 of 7
